Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bush (US 2011/0074983 A1) generally discloses a dual site imaging system.
Regarding claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
at least one said emitter device is equipped with a camera a light acts as a combined emitter-receiver device at least one said receiver mobile device is equipped with a light emits second light modulated signal to advertise its identity state act as another combined emitter receiver device

Regarding claim 8, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
the emitter device emits a light-modulated signal; the receiver device captures a series of frames with said camera, the modulated signal is detected from said frames, the pixel position of the emitter device on a said frame is detected, wherein the modulated signal is detected with a transform on at least some pixels of the last N frames 

Regarding claim 22, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
the pixel position of the emitter device on a said frame is detected, in which at least one said emitter device is equipped with a camera and with a light and act as a combined emitter-receiver device at least one said receiver mobile device is equipped with a light and emits a second light-modulated identification signal to advertise its identity or state and act as another combined emitter-receiver device or wherein the modulated signal is detected with a transform on at least some pixels of the last N frames



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This amendment is necessary to bring claim 25 into compliance with the requirements of 35 U.S.C § 101 as it relates to computer program products.
The application has been amended as follows: 
Claim 25 — replace entire text with:
--25.  A computer program product comprising a non-transitory computer readable medium, the non-transitory computer readable medium having computer-executable instructions for causing a processor of a mobile device to perform the method of claim 1 or claim 8.--